STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-0413

                                    Jerry Expose, Jr.,
                                        Appellant,

                                           vs.

                           Thad Wilderson & Associates, P. A.,
                                      Respondent,

                                     Nina Mattson,
                                      Respondent.

                                 Filed May 4, 2015
                  Affirmed in part, reversed in part, and remanded
                                   Johnson, Judge

                              Ramsey County District Court
                                File No. 62-CV-13-5229

A.L. Brown, Marcus L. Almon, Capitol City Law Group, LLC, St. Paul, Minnesota (for
appellant)

Nicole L. Brand, Kathleen M. Ghreichi, Meagher & Geer, P.L.L.P., Minneapolis,
Minnesota (for respondent Thad Wilderson & Associates, P.A.)

Peter G. Van Bergen, Andrea E. Reisbord, Cousineau McGuire Chartered, Minneapolis,
Minnesota (for respondent Nina Mattson)

      Considered and decided by Johnson, Presiding Judge; Halbrooks, Judge; and

Larkin, Judge.

                                    SYLLABUS

      1.     The immunity conferred by Minnesota Statutes section 148.975,

subdivisions 4 and 8, does not apply to a mental-health therapist who is not licensed by

the Board of Psychology.
       2.     The common-law doctrine of absolute privilege, which, in certain

circumstances, protects persons from liability for statements made in judicial

proceedings, cannot be invoked by a mental-health therapist who is alleged to have

breached the duty of confidentiality imposed by the psychologist-patient privilege in

Minnesota Statutes section 595.02, subdivision 1(g), except to the extent that the therapist

was specifically required by a trial court’s evidentiary ruling to give testimony.

       3.     A claim of invasion of privacy by publication of private facts may not be

dismissed on the ground that the plaintiff did not serve an affidavit of expert review

pursuant to Minnesota Statutes section 145.682 because expert testimony is not necessary

to establish a prima facie case.

                                       OPINION

JOHNSON, Judge

       Jerry Expose, Jr., was convicted of the criminal offense of making a terroristic

threat during an anger-management counseling session. His mental-health therapist, Nina

Mattson, disclosed his threatening statements to a police officer, prosecutors, and the jury

in Expose’s criminal trial. In this civil action, Expose alleges that Mattson and the clinic

that employed her should be held liable for those disclosures because Mattson had a duty

to maintain the confidentiality of statements Expose made during the counseling session.

Mattson and the clinic moved for a judgment in their favor based on three affirmative

defenses. The district court converted the motion to a motion for summary judgment,

granted the motion, and entered judgment in favor of Mattson and the clinic.            We

conclude that, with an exception for one part of Expose’s claims, Mattson and the clinic


                                             2
are not entitled to summary judgment on the grounds identified by the district court.

Therefore, we affirm in part, reverse in part, and remand for further proceedings.

                                          FACTS

       The facts recited below are based on our review of the parties’ pleadings and other

documents in the district court record in this case.

       In 2012, Expose sought anger-management counseling from Thad Wilderson &

Associates, P.A., a clinic that provides mental-health services. At the time, Nina Mattson

was an intern at the clinic and in the process of fulfilling the licensure requirements of a

psychologist. The clinic assigned Mattson to be Expose’s therapist.

       Expose had a counseling session with Mattson on October 10, 2012. During that

session, Expose talked about a Ramsey County child-protection caseworker, who Expose

believed was making it more difficult for him to be reunited with his children. Expose

made statements that caused Mattson to believe that Expose might harm the caseworker.

Mattson’s case notes state as follows:

              [Expose] began telling me his thoughts about his CP work[er]
              [D.P.] and that he will be applying for a new worker as he
              feels she is a barrier, the main barrier between his getting his
              kids back. He said that if his court hearing on October 13
              went awry, he would break [D.P.’s] back. He also said that if
              he couldn’t get to her himself, he would only have to make a
              couple of phone calls to have her taken out. He said that he
              didn’t care what happened to him as long as his kids were
              placed in a safe home.

       Immediately after the counseling session, Mattson consulted with her supervisor,

who advised her to contact law enforcement. Mattson contacted the Ramsey County

Sheriff’s Department, which referred her to the St. Paul Police Department. Mattson also


                                              3
promptly called the caseworker to inform her of Expose’s threatening statements and left

a voice-mail when the caseworker did not answer the call. Mattson spoke directly with

the caseworker by telephone the following day.

       A St. Paul police officer later contacted Mattson to obtain additional information

about Expose’s threatening statements. Mattson answered the officer’s questions and

gave the officer a copy of her notes of the October 10, 2012 counseling session. On

November 7, 2012, Expose was arrested on a charge of making a terroristic threat, in

violation of Minn. Stat. § 609.713, subd. 1 (2012). On or about December 31, 2012,

Mattson received a subpoena requiring her to appear at the Ramsey County Courthouse

on January 14, 2013, to give testimony in Expose’s criminal trial. On January 10, 2013,

Mattson met with prosecutors who were assigned to Expose’s case and were preparing

for trial. During the meeting with prosecutors, Mattson disclosed the statements Expose

had made during the October 10, 2012 counseling session.

       Expose’s criminal trial occurred in late January 2013. The state called Mattson as

a witness in its case-in-chief. Expose objected to Mattson’s testimony on the ground that

the statements he made during the October 10, 2012 counseling session are protected by

the psychologist-patient privilege. See Minn. Stat. § 595.02, subd. 1(g) (2014). The

district court overruled the objection. The jury found Expose guilty. On direct appeal,

this court concluded that the district court erred by overruling Expose’s objection.

Accordingly, we reversed the conviction and remanded for a new trial. The supreme

court later granted the state’s petition for further review. Expose’s appeal of his criminal




                                             4
conviction presently is pending in the supreme court. See generally State v. Expose, 849
N.W.2d 427 (Minn. App. 2014), review granted (Minn. Sept. 24, 2014).

        In March 2013, Expose commenced this civil action against Mattson and the

clinic. His complaint states four counts: (1) a violation of the Minnesota Health Records

Act, against Mattson; (2) a claim of invasion of privacy by publication of private facts,

against Mattson; (3) an allegation that the clinic is vicariously liable for the conduct at

issue in counts 1 and 2; and (4) a claim of negligent supervision, against the clinic.

Mattson and the clinic, through separate counsel, served their respective answers in May

2013.

        In September 2013, the clinic moved for judgment on the pleadings. See Minn. R.

Civ. P. 12.03. Mattson joined in the motion. The clinic and Mattson sought judgment in

their favor on three grounds: (1) they are immune from liability on all claims based on a

statute that imposes a duty to warn a third person of a serious threat of physical violence,

see Minn. Stat. § 148.975 (2014); (2) they are immune from liability on all claims based

on the common-law doctrine of absolute privilege; and (3) Expose’s first and second

claims are barred by his failure to serve an affidavit of expert review, see Minn. Stat.

§ 145.682 (2014).

        In January 2014, the district court issued a 26-page order and memorandum in

which it adopted each of the three arguments asserted in the clinic’s and Mattson’s

motions. The district court also determined sua sponte that the clinic and Mattson are

entitled to judgment on Expose’s first and second claims on the ground that Expose

consented to Mattson’s disclosure of the statements he made during the October 10, 2012


                                             5
counseling session. In addition, the district court determined sua sponte that the clinic is

entitled to judgment on Expose’s allegation of vicarious liability and his fourth claim.

Expose appeals.

                                         ISSUES

       I.     Are Mattson and the clinic entitled to judgment on Expose’s health-records-

act claim and his invasion-of-privacy claim on the ground that he consented to Mattson’s

disclosure of the statements he made during the October 10, 2012 counseling session?

       II.    Are Mattson and the clinic entitled to judgment on all claims based on the

immunity provided by Minnesota Statutes section 148.975?

       III.   Are Mattson and the clinic entitled to judgment on all claims based on the

common-law doctrine of absolute privilege?

       IV.    Are Mattson and the clinic entitled to judgment on Expose’s invasion-of-

privacy claim on the ground that Expose did not serve an affidavit of expert review

pursuant to Minnesota Statutes section 145.682?

                                       ANALYSIS

       Before we analyze the substance of the parties’ respective arguments, we must

determine the proper procedural posture of the case, which determines the standard and

scope of our appellate review.

       The clinic and Mattson filed motions for judgment on the pleadings, pursuant to

rule 12.03 of the rules of civil procedure.        The district court, in its order and

memorandum, referred to respondents’ motions as motions to dismiss for failure to state a

claim, pursuant to rule 12.02(e). In a motion under rule 12.02(e), a district court may


                                             6
consider documents other than the pleadings only if the documents are attached to a

pleading or are referenced in a pleading.       Hardin Cnty. Sav. Bank v. Housing &

Redevelopment Auth. of Brainerd, 821 N.W.2d 184, 192 (Minn. 2012); Northern States

Power Co. v. Metropolitan Council, 684 N.W.2d 485, 490-91 (Minn. 2004); Martens v.

Minnesota Mining & Mfg. Co., 616 N.W.2d 732, 739 n.7 (Minn. 2000); In re Hennepin

Cnty. 1986 Recycling Bond Litig., 540 N.W.2d 494, 497 (Minn. 1995). The district

court’s order and memorandum notes that a rule 12 motion may be converted to a motion

for summary judgment. Both rule 12.03 and rule 12.02(e) provide for the conversion of

either type of motion into a motion for summary judgment, with substantially identical

language: “If . . . matters outside the pleadings are presented to and not excluded by the

court, the motion shall be treated as one for summary judgment and disposed of as

provided for in Rule 56, and all parties shall be given reasonable opportunity to present

all material made pertinent to such a motion by Rule 56.” Minn. R. Civ. P. 12.03; see

also Minn. R. Civ. P. 12.02(e).

      No documents were attached to the parties’ pleadings, and only two documents

were referenced in the pleadings.1 The clinic and Expose, however, submitted additional

documents to the district court that are not referenced in the pleadings. Some of those

documents are discussed in the district court’s order and memorandum. In their appellate

briefs, all three parties suggest that this court should apply the standard of review


      1
       The first is a document entitled “Client Rights and Responsibilities,” which is
quoted in paragraph 11 of the complaint and referenced in paragraph 13 of the clinic’s
answer. The second is a document entitled “Excerpt from counseling session with Jerry
Expose,” which is referenced in paragraph 16 of the clinic’s answer.

                                            7
applicable to a rule 12 motion, but they nonetheless proceed to discuss documents that

are not referenced in the pleadings. No party contends that the district court erred by

considering documents beyond the pleadings. Because the district court did not exclude

the documents that are beyond the pleadings, and because some of those documents are

integral to the district court’s analysis and the parties’ arguments, we will treat the

motions as motions for summary judgment. See Minn. R. Civ. P. 12.03; Northern States

Power, 684 N.W.2d at 490-91 (construing grant of motion to dismiss as grant of

summary judgment because district court considered affidavit not attached to complaint);

McAllister v. Independent Sch. Dist. No. 306, 276 Minn. 549, 551, 149 N.W.2d 81, 83

(1967) (construing grant of motion for summary judgment as such because district court

considered three affidavits); cf. Gretsch v. Vantium Capital, Inc., 846 N.W.2d 424, 429

n.4 (Minn. 2014) (construing grant of motion to dismiss as such because, even though

district court converted motion and considered affidavit, all documents necessary to

resolution of appellate issues were referenced in complaint).

       A district court must grant a motion for summary judgment if the evidence

demonstrates “that there is no genuine issue as to any material fact and that either party is

entitled to a judgment as a matter of law.” Minn. R. Civ. P. 56.03. A genuine issue of

material fact exists if a rational trier of fact, considering the record as a whole, could find

for the non-moving party. Frieler v. Carlson Mktg. Grp., Inc., 751 N.W.2d 558, 564

(Minn. 2008). This court applies a de novo standard of review to the district court’s legal

conclusions on summary judgment and views the evidence in the light most favorable to

the non-moving party. RAM Mut. Ins. Co. v. Rohde, 820 N.W.2d 1, 6 (Minn. 2012); Day


                                              8
Masonry v. Independent Sch. Dist. 347, 781 N.W.2d 321, 325 (Minn. 2010). This court

also applies a de novo standard of review to matters of statutory interpretation. Day

Masonry, 781 N.W.2d at 326.

                                              I.

       Expose first argues that the district court erred by concluding that Mattson and the

clinic are entitled to judgment as a matter of law on his health-records-act claim and his

invasion-of-privacy claim on the ground that he consented to Mattson’s disclosures of the

statements he made during the October 10, 2012 counseling session.2

       The Minnesota Health Records Act governs the release of a patient’s health-

related records by health-care providers. See Minn. Stat. § 144.293, subd. 1 (2014). At

the crux of the statute is the following rule of proscription:

                     A provider, or a person who receives health records
              from a provider, may not release a patient’s health records to
              a person without:

                     (1)     a signed and dated consent from the patient or
              the patient’s legally authorized representative authorizing the
              release;

                     (2)     specific authorization in law; or

                     (3)  a representation from a provider that holds a
              signed and dated consent from the patient authorizing the
              release.

Minn. Stat. § 144.293, subd. 2. The term “health record” is defined in the statute to

include “any information, whether oral or recorded in any form or medium, that relates to

       2
         Expose does not make a procedural challenge to the sua sponte nature of the
district court’s resolution of the issue of consent. He makes only a substantive challenge
to the district court’s legal analysis of the issue.

                                              9
the past, present, or future physical or mental health or condition of a patient [or] the

provision of health care to a patient.” Minn. Stat. § 144.291, subd. 2(c) (2014). Thus,

Mattson and the clinic were under a general obligation to not release any information

concerning Expose’s counseling, either orally or in documentary form. See Minn. Stat.

§ 144.293.

      The legislature has expressly authorized a cause of action for a violation of section

144.293, subdivision 2:

                    A person who does any of the following is liable to the
             patient for compensatory damages caused by an unauthorized
             release or an intentional, unauthorized access, plus costs and
             reasonable attorney fees:

                    (1)    negligently or intentionally requests or releases
             a health record in violation of sections 144.291 to 144.297;

                    (2)    forges a signature on a consent form or
             materially alters the consent form of another person without
             the person’s consent;

                   (3)    obtains a consent form or the health records of
             another person under false pretenses; or

                   (4)    intentionally violates sections 144.291 to
             144.297 by intentionally accessing a record locator service
             without authorization.

Minn. Stat. § 144.298, subd. 2 (2014); see also Larson v. Northwestern Mut. Life Ins.

Co., 855 N.W.2d 293, 301-02 (Minn. 2014).

      In count 1 of his complaint, Expose alleges that Mattson and the clinic should be

held liable under the first paragraph of subdivision 2 on the ground that Mattson

unlawfully released his health records, in three different ways: (1) by disclosing



                                           10
threatening statements Expose made during the October 10, 2012 counseling session to

the St. Paul Police Department and by giving a police officer her case notes of that

session; (2) by disclosing Expose’s threatening statements to prosecutors in the Ramsey

County Attorney’s Office; and (3) by testifying about Expose’s threatening statements at

Expose’s criminal trial. In both his complaint and his appellate brief, Expose essentially

concedes that Mattson did not violate the health records act when she disclosed Expose’s

threatening statements to Expose’s caseworker.

       The district court disposed of Expose’s health-records-act claim by relying on a

document entitled “Client Rights and Responsibilities,” which appears to be a form

prepared by the clinic for use with its patients.              The document recites six

“responsibilities” that are expected of patients, such as the responsibility to keep

scheduled appointments, to arrive for scheduled appointments in a sober condition, and to

actively participate in counseling sessions. The form also recites 13 “rights” that the

clinic owes to its patients, such as the right to be treated with courtesy and respect, to

receive appropriate services, and to ask questions. The eighth item in that list states that a

patient has the following rights:

                    To have information about you treated as strictly
              confidential, unless:

                     a.     You or your guardian give written permission to
              the Multicultural Mental Health Clinic to release specific
              types of information regarding your case to specific persons
              or agencies.

                     b.    There is reasonable cause to believe that a child
              or vulnerable adult is being neglected, or physically or
              sexually abused.


                                             11
                    c.      There is sufficient reason to believe that a client
              may do bodily harm to self or others. In such a case,
              appropriate persons or agencies will be contacted in order to
              prevent such injury.

                    d.    The Multicultural Mental Health Clinic is
              subpoenaed by a court of law to release information.

Expose signed the document on September 26, 2012. The district court reasoned that

Expose cannot prove his health-records-act claim because, based on paragraphs (c) and

(d), the document “served as plaintiff’s consent to release his health records, which

released defendants from liability.”

       Expose contends that the document did not express his consent for Mattson or the

clinic to release his health records in the manner contemplated by section 144.293,

subdivision 2(1).   He asserts that the document was intended merely to serve as a

disclosure that is required by the health records act. There is no evidence in the record as

to why the clinic used the document or whether the clinic considered it to be a general

release. The health records act, however, is consistent with Expose’s assertion: “A

provider shall provide to patients, in a clear and conspicuous manner, a written notice

concerning practices and rights with respect to access to health records,” Minn. Stat.

§ 144.292, subd. 4 (2014), and the notice “must include an explanation of . . . disclosures

of health records that may be made without the written consent of the patient, including

the type of records and to whom the records may be disclosed,” id. at subd. 4(1).

Expose’s contention raises an issue as to whether a health-care provider, when fulfilling

its statutory duty to provide notice to a patient of the patient’s rights with respect to the



                                             12
confidentiality of health records, may, in the same stroke, obtain the patient’s consent for

a future release of health records. The purpose of section 144.292, subdivision 4, appears

to be to inform a patient of his or her rights and, thereby, to help the patient protect those

rights. To adopt the district court’s reasoning essentially would allow the statute to be

used in a manner that would defeat a patient’s right to the confidentiality of his or her

health records.

       In any event, the document on which Mattson and the clinic rely does not comply

with the statutory provision for written consent for a release of health records. The health

records act allows a provider to release health records pursuant to “a signed and dated

consent . . . authorizing the release.” Minn. Stat. § 144.293, subd. 2(1) (emphasis added).

This language implies that a patient’s written consent must include some specific

limitations that would reflect the patient’s knowing and voluntary authorization of a

particular release. The concept of a limited release is further suggested by another

subdivision of section 144.293, which provides that a person who releases health records

warrants that she “has complied with the limits set by the patient in the consent.” Minn.

Stat. § 144.293, subd. 10(c)(3). The document on which the district court relied is not a

form of the type that medical providers and attorneys typically use to authorize the

release of health records. The document does not specify the particular health records

that may be released or impose any other limits on the patient’s consent. Paragraph 8c of

the document appears to describe a circumstance in which a release of health records may

be justified by another statute, in which event a patient’s consent would be unnecessary.

See e.g., Minn. Stat. § 148.975, subd. 2. Thus, Expose’s signature on the clinic’s “Client


                                             13
Rights and Responsibilities” document does not constitute valid consent for the

disclosures that Expose challenges in this case.3

       Thus, the district court erred by ordering judgment in favor of Mattson and the

clinic on Expose’s first claim, which is based on the health records act. The district court

ordered entry of judgment on Expose’s invasion-of-privacy claim for the same reason,

without separate analysis, and, thus, erred with respect to that claim as well. In light of

our conclusions with respect to the first and second claims, the clinic is not entitled to

judgment as a matter of law on Expose’s allegation of vicarious liability.

                                            II.

       Expose next argues that the district court erred by concluding that Mattson and the

clinic are entitled to judgment as a matter of law on all claims on the ground that they are

immune from liability based on a statute that imposes on licensed psychologists a duty to

warn third persons of danger in certain circumstances.

       3
        Expose contends in the alternative that, even if the “Client Rights and
Responsibilities” document were valid consent for a release of his health records,
Mattson exceeded the scope of that consent. More specifically, Expose contends that
paragraph 8(c) would limit his consent to only those releases that are necessary “to
prevent . . . injury” to others. Expose’s contention is valid at this stage of the case. The
evidence in the record would create a genuine issue of material fact concerning whether
Mattson made each of the challenged disclosures for the purpose of preventing Expose
from injuring the caseworker. Similarly, with respect to paragraph 8(d), the evidence in
the record would create a genuine issue of material fact as to whether Mattson’s
disclosures to prosecutors were required by the subpoena. The subpoena plainly
“ordered” her to appear and give testimony at trial. The subpoena also requested that
Mattson “please call” the “victim/witness assistance program” in the county attorney’s
office, but there is no suggestion that compliance with that request was required by law.
Thus, even if Expose’s signature on the “Client Rights and Responsibilities” document
were valid consent for some type of release of his health records, Mattson and the clinic
could not demonstrate that there is no genuine issue of material fact as to whether
Mattson’s disclosures were within the scope of Expose’s consent.

                                            14
       If a licensed psychologist’s patient has “communicated to the licensee a specific,

serious threat of physical violence against a specific, clearly identified or identifiable

potential victim,” the licensed psychologist has a “duty to predict, warn of, or take

reasonable precautions to provide protection from [the patient’s] violent behavior.”

Minn. Stat. § 148.975, subd. 2. If the duty arises and the licensed psychologist fulfills the

duty, the licensed psychologist is deemed to have not made an improper disclosure:

“Good faith compliance with the duty to warn shall not constitute a breach of confidence

and shall not result in monetary liability or a cause of action against the licensee.” Id.,

subd. 4. Furthermore:

                        No monetary liability and no cause of action, or
                disciplinary action by the board may arise against a licensee
                for disclosure of confidences to third parties, for failure to
                disclose confidences to third parties, or for erroneous
                disclosure of confidences to third parties in a good faith effort
                to warn against or take precautions against a client’s violent
                behavior or threat of suicide for which a duty to warn does
                not arise.

Id., subd. 8.

       Expose contends that the statutory immunity associated with the duty to warn in

section 148.975 does not apply to Mattson because she was not licensed at the time of the

October 10, 2012 counseling session. He focuses on the legislature’s frequent use of the

word “licensee” to describe the persons who are subject to the duty to warn and who

benefit from the immunity associated with fulfilling that duty. See id., subds. 2, 4, 8.

The word “licensee” is defined in chapter 148 to mean “a person who is licensed by the

[Board of Psychology] as a licensed psychologist or as a licensed psychological



                                               15
practitioner.” Minn. Stat. § 148.89, subd. 4 (2014). It is undisputed that Mattson was

neither a licensed psychologist nor a licensed psychological practitioner when she

counseled Expose on October 10, 2012. Thus, Mattson is not entitled to the immunity

provided by section 148.975, subdivisions 4 and 8.4

       Mattson and the clinic contend that they should be protected by the immunity

provisions of section 148.975 because, as a student intern, Mattson was governed by the

Board of Psychology’s rules of ethical conduct, which provide that the disclosure of

confidential information is justified in certain circumstances, in which case the disclosure

will not be considered a violation of those rules. See Minn. R. 7200.4500, subp. 1; Minn.

R. 7200.4700, subp. 2. The applicable rule permits a disclosure of a client’s private

information without consent if “necessary to protect against a clear and substantial risk of

imminent serious harm being inflicted by the client on the client or another individual.”

Minn. R. 7200.4700, subp. 2. Regardless whether that professional rule governs an

       4
         This conclusion follows naturally from the plain language of the statute. The
conclusion is confirmed by a brief review of the history of the statute. A previous
version of the statute imposed a duty to warn, and conferred corresponding immunity, on
a “practitioner,” without regard to licensure. Minn. Stat. § 148.975, subds. 2, 4 (1994).
At that time, the statutory definition of “practitioner” was broader than the present
definition of “licensee”; a “practitioner” was defined as “a psychologist, school
psychologist, nurse, chemical dependency counselor, or social worker who is licensed by
the state or who performs psychotherapy within a program or facility licensed by the
state.” Id., subd. 1(c). In 1996, the legislature amended the duty-to-warn statute to
replace the word “practitioner” with the word “licensee.” 1996 Minn. Laws ch. 424,
§ 21, at 1007 (codified at Minn. Stat. § 148.975, subd. 2 (1996)). At that time, the word
“licensee” was defined to mean “a person who is licensed by the board as a licensed
psychologist or as a psychological practitioner.” Minn. Stat. § 148.89, subd. 4 (1996). In
1999, the legislature clarified the definition of “licensee” to mean “a person who is
licensed by the board as a licensed psychologist or as a licensed psychological
practitioner.” 1999 Minn. Laws ch. 109, § 2, at 457 (emphasis added) (codified at Minn.
Stat. § 148.89, subd. 4 (2000)).

                                            16
unlicensed practitioner, and regardless whether Mattson’s disclosures were within the

scope of the rule, the immunity provisions of section 148.975 apply only to “licensees,”

which is defined by statute in such a way as to exclude an unlicensed mental-health

therapist such as Mattson. See Minn. Stat. § 148.975, subds. 4, 8; Minn. Stat. § 148.89,

subd. 4. The statutory immunity, by its plain language, does not apply to an unlicensed

person, even if she is governed by the professional rules for psychologists. Mattson does

not contend that the board of psychology has conferred immunity on an unlicensed intern

or that it has the power to do so.

       Thus, the district court erred by concluding that Mattson is protected by the

immunity provisions of section 148.975, subdivisions 4 and 8.

                                            III.

       Expose next argues that the district court erred by concluding that Mattson and the

clinic are entitled to judgment as a matter of law on all claims based on the doctrine of

absolute privilege.

       Under the common-law doctrine of absolute privilege, a person may, in some

circumstances, be “completely shielded from liability” for statements made in the course

of a judicial proceeding. Mahoney & Hagberg v. Newgard, 729 N.W.2d 302, 306-08

(Minn. 2007).     A statement may be protected by the absolute privilege only if the

statement is “(1) made by a judge, judicial officer, attorney, or witness; (2) made at a

judicial or quasi-judicial proceeding; and (3) . . . relevant to the subject matter of the

litigation.” Id. at 306. The purpose of the absolute privilege is to “encourage[] frank

testimony by witnesses, by enabling them to testify without fear of civil liability for their


                                             17
statements.” Id. “But the applicability of absolute privilege is limited” such that it does

not apply “unless the administration of justice requires complete immunity from being

called to account for language used.” Id. (internal quotations omitted).

       The district court concluded that absolute privilege protects Mattson and the clinic

from liability on all of Expose’s claims. Expose contends that the district court erred

because the doctrine of absolute privilege is inconsistent with Mattson’s duty of

confidentiality and, thus, does not apply. He relies on the supreme court’s opinion in

Mahoney & Hagberg, which states that it is appropriate to consider any “competing

policy interests that would counsel against application of the privilege.” Id. at 309. The

supreme court provided an example of a competing policy interest by stating, “A separate

duty of a witness to remain silent, grounded for example in the attorney-client privilege,

might be a reason the public policy analysis would weigh against application of the

absolute privilege doctrine.” Id.

       Expose contends that the psychologist-patient privilege is similar to the attorney-

client privilege and that similar policy reasons weigh against the application of the

absolute privilege in this case.5 The purpose of the psychologist-patient privilege is to

increase the effectiveness of treatment by creating “an atmosphere of confidence and trust


       5
        In the district court, Expose argued that the doctrine of absolute privilege does not
apply to his health-records-act claim and his invasion-of-privacy claim because the
doctrine applies only to defamation claims and claims sounding in defamation. Cf.
Mahoney & Hagberg, 729 N.W.2d at 309-10 (declining to decide whether absolute
privilege applies to other types of claims because plaintiff’s claims sounded in
defamation). But Expose did not renew that argument on appeal. Thus, we are not asked
to decide whether Expose has alleged claims that sound in defamation or whether the
doctrine of absolute privilege may be extended to other types of claims.

                                             18
in which the patient is willing to make a frank and complete disclosure of facts, emotions,

memories, and fears.” Jaffee v. Redmond, 518 U.S. 1, 10, 116 S. Ct. 1923, 1928 (1996).

The privilege belongs to the patient and may be waived only by the patient. State v.

Gillespie, 710 N.W.2d 289, 297 (Minn. App. 2006), review denied (Minn. May 16,

2006).    The purpose of the absolute privilege, on the other hand, is to “encourage

witnesses to participate in judicial proceedings so that the search for truth may be

fruitful.” Mahoney & Hagberg, 729 N.W.2d at 309. These two purposes are at odds

with each other; the psychologist-patient privilege generally seeks to conceal

information, see Jaffee, 518 U.S. at 10, 116 S. Ct. at 1928, while the absolute privilege

generally seeks to reveal information, see Mahoney & Hagberg, 729 N.W.2d at 309. The

policy interests promoted by the two privileges are so contrary and inconsistent that

applying the absolute privilege effectively would defeat the psychologist-patient

privilege. The logic of the supreme court’s comment in Mahoney & Hagberg concerning

the attorney-client privilege has the same force with respect to the psychologist-patient

privilege. Furthermore, in this particular type of case, the doctrine of absolute privilege,

if applied, would effectively nullify the legislature’s expression of another policy interest,

the rights of health-care patients to maintain the confidentiality of their health records.

For these reasons, we conclude that the doctrine of absolute privilege cannot coexist with

the psychologist-patient privilege.

         The foregoing analysis assumes that the psychologist-patient privilege applied to

Expose’s threatening statements at all times. At Expose’s criminal trial, however, the

trial judge rejected Expose’s assertion of the psychologist-patient privilege by overruling


                                             19
his objection to Mattson’s trial testimony. Mattson contends that the doctrine of absolute

privilege should apply, at the least, with respect to her trial testimony because she

appeared at trial involuntarily pursuant to a subpoena and because the trial judge

overruled Expose’s objection to her testimony.         Mattson is correct in this respect.

Regardless whether the supreme court ultimately affirms or reverses this court’s decision

that the psychologist-patient privilege should have prevented Mattson from testifying

over Expose’s objection, see State v. Expose, 849 N.W.2d at 430, it cannot be disputed

that, at the time of trial, Mattson was required to answer the questions that the prosecutor

posed to her. “It is well established that an order directing a witness to answer questions

must be obeyed, and a failure to obey such order subjects the witness to a contempt

citation, even if the order was erroneous or improvident.” Minnesota State Bar Ass’n v.

Divorce Assistance Ass’n, Inc., 311 Minn. 276, 283, 248 N.W.2d 733, 740 (1976)

(emphasis added). The doctrine of absolute privilege may apply if a person voluntarily

makes a statement that later is the basis of a civil action, Mahoney & Hagberg, 729
N.W.2d at 306, albeit within “narrow limits,” Matthis v. Kennedy, 243 Minn. 219, 223,

67 N.W.2d 413, 417 (1954). And there are even stronger reasons to apply the doctrine of

absolute privilege if a person involuntarily makes a statement that later is the basis of a

civil action. See Johnson v. Dirkswager, 315 N.W.2d 215, 223 (Minn. 1982) (holding

that state official was entitled to absolute privilege because he was “required by law,” i.e.,

data privacy act, to disclose reason for termination of plaintiff’s employment).

       Thus, Mattson is entitled to the protections of the doctrine of absolute privilege

with respect to Expose’s claim that she unlawfully disclosed his threatening statements in


                                             20
her trial testimony. But Mattson is not entitled to the protections of the doctrine of

absolute privilege with respect to Expose’s claim that she unlawfully disclosed his

threatening statements to a police officer in October or November 2012 and to

prosecutors in January 2013. Therefore, the district court erred in part by concluding that

the doctrine of absolute privilege bars all aspects of Expose’s health-records-act claim

and invasion-of-privacy claim against Mattson and the clinic.

                                            IV.

       Expose last argues that the district court erred by concluding that Mattson and the

clinic are entitled to judgment as a matter of law on his invasion-of-privacy claim

because he did not serve an affidavit of expert review.

       In certain negligence cases against a “health care provider,”6 a plaintiff must serve

an affidavit on a defendant on two occasions in the early stages of the case. Minn. Stat.

§ 145.682, subd. 2; Wesely v. Flor, 806 N.W.2d 36, 39-40 (Minn. 2011). First, the

plaintiff generally must serve an affidavit of expert review with the summons and

complaint. Minn. Stat. § 145.682, subd. 2(1). The affidavit of expert witness must state

that the plaintiff’s attorney has consulted with an expert, who has opined that “one or


       6
        Expose argues in part that the expert-affidavit statute does not apply because
Mattson was not within the statutory definition of “health care provider” at the time of
the October 10, 2012 counseling session. “For purposes of [section 145.682], ‘health
care provider’ means a physician, surgeon, dentist, or other health care professional or
hospital, including all persons or entities providing health care as defined in section
145.61, subdivisions 2 and 4, or a certified health care professional employed by or
providing services as an independent contractor in a hospital.” Minn. Stat. § 145.682,
subd. 1. In response, the clinic argues that Expose did not preserve that argument by
presenting it to the district court. The clinic is correct. Thus, we will not consider the
argument. See Thiele v. Stich, 425 N.W.2d 580, 582 (Minn. 1988).

                                            21
more defendants deviated from the applicable standard of care and by that action caused

injury to the plaintiff.” Minn. Stat. § 145.682, subd. 3(a); see also Broehm v. Mayo

Clinic, 690 N.W.2d 721, 725 (Minn. 2005). Second, the plaintiff must serve on the

defendant, within 180 days of the commencement of discovery, an affidavit identifying

the experts to be called as witnesses, describing the substance of each expert’s anticipated

testimony, and summarizing the grounds of each expert’s opinions.                 Minn. Stat.

§ 145.682, subds 2(2), 4(a); see also Broehm, 690 N.W.2d at 725. These requirements

apply only if a plaintiff alleges “malpractice, error, mistake, or failure to cure,” 7 and only

if “expert testimony is necessary to establish a prima facie case.” Id., subd. 2. If a

plaintiff fails to comply with these requirements, the appropriate remedy is dismissal of

the action with prejudice. Id., subd. 6.

       In this case, Expose did not serve an affidavit of expert review on Mattson or the

clinic. The district court concluded that expert testimony is necessary to establish a

prima facie case of invasion of privacy.        The district court reasoned that Expose’s

invasion-of-privacy claim requires expert testimony because “[t]he nature and extent of

the therapist/patient privilege and the therapist’s associated duty of confidentiality is

outside the knowledge of the average layperson,” such that an expert would be required

to “define the standard of care, explain the scope of the professional’s duty, outline


       7
        Expose does not argue that his invasion-of-privacy claim is not a type of claim to
which the expert-affidavit statute applies. We are not aware of any caselaw limiting the
application of the expert-affidavit statute to claims alleging negligence in medical care, as
opposed to negligence in the handling of records of medical care. Thus, we assume
without deciding that a claim concerning the allegedly unlawful release of records of
medical care is governed by the expert-affidavit statute.

                                              22
whether exceptions to the duty exist, and, if there are exceptions, when the exceptions are

applicable.” Accordingly, the district court determined that Expose’s invasion-of-privacy

claim should be dismissed for his failure to serve an affidavit of expert review. But the

district court concluded that expert testimony is not necessary to establish a prima facie

case of a violation of the Minnesota Health Records Act. The district court reasoned that

“[t]he standard of care is set forth in the statute and is self-explanatory.”

       Expose contends that expert testimony also is unnecessary to establish a prima

facie case of invasion of privacy. He contends that his invasion-of-privacy claim depends

merely on “a simply factual question,” namely, whether Mattson disclosed statements he

made during the October 10, 2012 therapy session without his consent, and he contends

that expert testimony would not assist the jury in making that factual determination. He

contends further that the district court should have treated his invasion-of-privacy claim

in the same manner as it treated his health-records-act claim.

       A typical medical-malpractice case requires expert testimony to establish the

standard of care in the medical community and that the medical professional deviated

from that standard of care. See, e.g., Dickhoff ex rel. Dickhoff v. Green, 836 N.W.2d 321,

329 (Minn. 2013), reh’g denied (Minn. Sept. 9, 2013); Becker v. Mayo Found., 737
N.W.2d 200, 216 (Minn. 2007); Sorenson v. St. Paul Ramsey Med. Ctr., 457 N.W.2d 188,

191 (Minn. 1990). An exception to this general rule is appropriate if “the acts or

omissions complained of are within the general knowledge and experience of lay

persons.” Tousignant v. St. Louis County, 615 N.W.2d 53, 58 (Minn. 2000) (quotation

omitted). To determine whether the general rule or the exception applies, a court must


                                              23
determine whether expert testimony is necessary to establish the elements of the

plaintiff’s prima facie case. Id. at 59.

       In this case, the elements of Expose’s invasion-of-privacy claim require proof that

Mattson published a statement that concerned his private life, that the statement “would

be highly offensive to a reasonable person,” and that the statement “is not of legitimate

concern to the public.” Bodah v. Lakeville Motor Express, Inc., 663 N.W.2d 550, 553

(Minn. 2003) (quotations omitted); see also Lake v. Wal-Mart Stores, Inc., 582 N.W.2d
231, 235 (Minn. 1998) (adopting Restatement (Second) of Torts § 652D (1977)). An

invasion-of-privacy claim is not a professional-negligence claim, which necessarily

would depend on the standard of care that prevails among persons within a particular

profession. See, e.g., Dickhoff, 836 N.W.2d at 329 (applying section 145.682 to medical-

malpractice claim); see also Brown-Wilbert, Inc. v. Copeland Buhl & Co., P.L.L.P., 732
N.W.2d 209, 219 (Minn. 2007) (applying Minnesota Statutes section 544.42, subdivision

2, to accountant-malpractice claim).       Rather, an invasion-of-privacy claim may be

asserted against anyone, professional or non-professional, and the elements of the claim

are concerned primarily with community norms concerning privacy. See Bodah, 663
N.W.2d at 553. As such, Expose’s invasion-of-privacy claim can be resolved based on

“the general knowledge and experience of lay persons,” without any expert testimony.

See Tousignant, 615 N.W.2d at 58 (quotation omitted); see also Blatz v. Allina Health

Sys., 622 N.W.2d 376, 383, 385 (Minn. App. 2001) (concluding that timeliness of

paramedics’ response could be resolved without expert testimony), review denied (Minn.

May 16, 2001).


                                             24
       The clinic contends that expert testimony is necessary because Expose’s invasion-

of-privacy claim implicates Mattson’s professional duties following the October 10, 2012

counseling session, including her training in graduate school concerning those

professional duties. The clinic’s contention is not pertinent because it is focused on

respondents’ anticipated defenses to Expose’s invasion-of-privacy claim, not on the

elements of Expose’s prima facie case. See Tousignant, 615 N.W.2d at 59; see also

Bodah, 663 N.W.2d at 553. In addition, we have concluded that the statutory duty to

warn did not apply to Mattson on October 12, 2012, because she was not a licensed

psychologist at that time. See supra part II.

       Thus, the district court erred by concluding that Expose’s invasion-of-privacy

claim requires expert testimony and that the expert-affidavit statute requires the dismissal

of that claim.

                                     DECISION

       The district court did not err by concluding that Mattson and the clinic are entitled

to judgment with respect to statements she made in her testimony at Expose’s criminal

trial based on the doctrine of absolute privilege. The district court erred by concluding

that Mattson and the clinic are entitled to judgment (1) on Expose’s health-records-act

claim and invasion-of-privacy claim on the ground that Expose consented to Mattson’s

disclosure of the threatening statements he made during the October 10, 2012 counsel

session; (2) on all claims on the ground that Mattson is protected by the immunity

provisions of the duty-to-warn statute; (3) on all claims on the ground that Mattson is

protected by the doctrine of absolute privilege with respect to disclosures she made


                                                25
before Expose’s criminal trial; and (4) on Expose’s invasion-of-privacy claim on the

ground that he did not serve an affidavit of expert review. Therefore, the judgment of the

district court is affirmed in part and reversed in part, and the case is remanded to the

district court for further proceedings.

       Affirmed in part, reversed in part, and remanded.




                                           26